Citation Nr: 1242138	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial disability rating in excess of 20 percent for service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1992 to 
June 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from 
a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for a left shoulder disability, and assigned an initial 10 percent rating, and denied service connection for right shoulder disability.  In November 2005, the Veteran entered a notice of disagreement (NOD) with the initial rating assigned in the July 2005 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for left shoulder disability, the Board has characterized the issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Veteran provided testimony before the undersigned Veterans Law Judge at the Newark, New Jersey, VA office on Travel Board in January 2011; a transcript of the hearing is of record.  

The issue on appeal was previously remanded by the Board in June 2011 for further evidentiary development of requesting outstanding post-service VA and private treatment records and obtaining a VA joints examination.  This was accomplished, and the claim was readjudicated in a June 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

While the matter was in remand status, the claim of entitlement to service connection for right shoulder disability was granted in a June 2012 rating decision.  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial rating or effective date assigned.  Thus, that matter is not in appellate status.  Grantham v. Brown, 114 F.3d. 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In a June 2012 rating decision, the RO also increased the 10 percent rating for left shoulder disability to 20 percent and assigned an earlier effective date of 
May 28, 2004.  Although the RO granted a higher 20 percent rating for left shoulder disability for the entire initial rating period, inasmuch as a higher rating is available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial disability rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

For the entire initial rating period, the service-connected left shoulder disability did not manifest limitation of motion of the left arm to 25 degrees from the Veteran's side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a disability rating in excess of 
20 percent for left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Concerning the issue of a higher initial rating for service-connected left shoulder disability, as this issue concerns the initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in November 2004 and September 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in regard to the issue of a higher initial rating for left shoulder disability are adequate.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Initial Rating for Left Shoulder Disability

The Veteran is in receipt of a 20 percent rating for service-connected left shoulder disability under the provisions of 38 C.F.R. § 4.71a, DC 5201.  Under DC 5201 (arm, limitation of motion of), a 20 percent rating is available where limitation is at shoulder level.  A 30 percent rating for the dominant shoulder, or a 20 percent rating for the minor shoulder is available where limitation is midway between side and shoulder level.  A 40 percent rating for the dominant shoulder, or a 30 percent rating for the minor shoulder is available where limitation is to 25 degrees from the Veteran's side.  Plate I under 38 C.F.R. § 4.71a reveals that shoulder level is equivalent to 90 degrees of shoulder forward flexion or abduction.  

The Veteran's dominant arm is his right arm, as determined by the September 2011 VA examiner.  Therefore, his service-connected left shoulder is the minor appendage.

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for service-connected left shoulder disability for any period.  For the entire initial rating period, the Veteran's service-connected left shoulder disability did not manifest limitation of motion of the left arm to 25 degrees from the Veteran's side; did not manifest recurrent episodes of dislocation or  subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder.

In the November 2004 VA orthopedic examination, the Veteran reported that he experienced pain and stiffness in the left shoulder.  The Veteran denied any flare-ups or any interference with daily activities.  The VA examiner reported the Veteran's left shoulder showed a positive impingement sign and pain with repetitive motion.  The diagnosis was left shoulder impingement syndrome.  

A range of motion summary in November 2004 indicated that the Veteran's left shoulder flexion was 0 to 180 degrees, with pain at 90 degrees.  Left shoulder abduction was 0 to 180 degrees, with pain at 90 degrees.  Left shoulder internal rotation was 0 to 90 degrees, with no pain.  Left shoulder external rotation was 0 to 90 degrees, with no pain.  On repetitive use, the VA examiner opined that there was an additional ten percent loss of joint function.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

In a November 2006 VA treatment record, the VA examiner reported normal movement of all extremities.  In an August 2007 VA treatment record, the VA examiner reported no musculoskeletal symptoms.  In a January 2008 VA treatment record, the VA examiner reported shoulders showed no abnormality.  In an 
August 2010 VA treatment record, the VA examiner reported no swelling, erythema, or misalignment of the left shoulder and also reported normal range of motion with no pain.  In a February 2011 VA treatment record, the VA examiner reported left shoulder with no pain to active and passive range of motion.  

The September 2011 VA joints examination reflects that the Veteran suffered functional limitations of not being able to lift weights anymore.  The Veteran reported that he experienced pain and stiffness in the left shoulder.  The VA examiner reported that the Veteran had functional limitations that were due to the Veteran's service-connected right shoulder disability, not his left.  The VA examiner further reported no periods of flare-ups, no incapacitating episodes, no episodes of dislocation or subluxation, and no ankylosis.  The diagnosis was left shoulder anterior labral tear.  

A range of motion summary in September 2011 indicated that the Veteran's left shoulder flexion was 0 to 165 degrees, with pain at the endpoint.  Left shoulder abduction was 0 to 135 degrees, with pain at the endpoint.  On repetitive use, the VA examiner opined that there was additional limitation of motion due to pain of left flexion, limited to 145 degrees, and left abduction, limited to 120 degrees.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Here, the Board notes the Veteran's reported impairment of function, such as not being able to lift weights anymore, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the November 2004 VA examination report reflects specific findings of limitation of flexion to 90 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The September 2011 VA examination report reflects specific findings of limitation of flexion to 145 degrees, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.

Other DCs of 38 C.F.R. § 4.71a have been considered, but do not permit a rating greater than 20 percent for the left shoulder disability.  DC 5202 provides a 
40 percent rating for fibrous union of the minor shoulder.  There has been no clinical notation or assertion on the part of the Veteran that his left shoulder is subject to recurrent dislocation, or that there is nonunion, malunion, or ankylosis of the joint, or fibrous union.  On the contrary, the September 2011 VA examiner found no episodes of dislocation or subluxation and no malunion, nonunion, or ankylosis of the left shoulder.  The maximum rating under DC 5203 for impairment of the clavicle or scapula is 20 percent; therefore, DC 5203 would not provide an increased rating.  

With respect to the Veteran's claims, the Board has also considered his statements and testimony that his disability warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

For these reasons, the Board finds the criteria for a rating in excess of 20 percent for left shoulder disability have not been met or more nearly approximated for any period of initial rating claim.  Because the weight of the evidence shows that the Veteran's service-connected left shoulder disability did not manifest limitation of motion of the left arm to 25 degrees from the Veteran's side; did not manifest recurrent episodes of dislocation or subluxation; and did not manifest malunion, nonunuion, or ankylosis of the left shoulder at any time during the initial rating period, an initial rating in excess of 20 percent is not warranted for any period.  38 C.F.R. § 4.71a, DCs 5200-5203.  For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 20 percent for left shoulder disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Concerning the issue of a higher initial rating for a left shoulder disability, the Board finds that the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected left shoulder disability.  The service-connected left shoulder disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion of the left shoulder (including due to pain and other orthopedic factors; see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca).  Because the schedular rating criteria is adequate to rate the Veteran's service-connected left shoulder disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating for a left shoulder disability in excess of 20 percent is denied. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


